                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

 MATTHEW Z. RIVARD,

         Plaintiff,                                  Case No. 17-12665
                                                     Honorable Laurie J. Michelson
 v.                                                  Magistrate Judge Patricia T. Morris

 COMMISSIONER OF SOCIAL
 SECURITY,

         Defendant.


      ORDER ACCEPTING REPORT AND RECOMMENDATION [33], GRANTING
       PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [31] AND DENYING
            DEFENDANT’S MOTION FOR SUMMARY JUDGMENT [32]


        Before the Court is Magistrate Judge Patricia T. Morris’s January 11, 2019 Report and

Recommendation. (ECF No. 33.) At the conclusion, Magistrate Judge Morris notified the parties

that they were required to file any objections within fourteen days of service, as provided in Federal

Rule of Civil Procedure 72(b)(2) and Eastern District of Michigan Local Rule 72.1(d), and that

“[f]ailure to file specific objections constitutes a waiver of any further right of appeal.” (ECF No.

33, PageID.616.) It is now January 29, 2019. As such, the time to file objections has expired. No

objections have been filed.

        The Court finds that the parties’ failure to object is a procedural default, waiving review of

the Magistrate Judge’s findings by this Court. In United States v. Walters, 638 F.2d 947, 949–50

(6th Cir. 1981), the Sixth Circuit established a rule of procedural default, holding that “a party

shall file objections with the district court or else waive right to appeal.” And in Thomas v. Arn,

474 U.S. 140, 144 (1985), the Supreme Court explained that the Sixth Circuit’s waiver-of-

appellate-review rule rested on the assumption “that the failure to object may constitute a
procedural default waiving review even at the district court level.” 474 U.S. at 149; see also

Garrison v. Equifax Info. Servs., LLC, No. 10-13990, 2012 WL 1278044, at *8 (E.D. Mich. Apr.

16, 2012) (“The Court is not obligated to review the portions of the report to which no objection

was made.” (citing Thomas, 474 U.S. at 149–52)). The Court further held that this rule violates

neither the Federal Magistrates Act nor the Federal Constitution.

       The Court therefore finds that the parties have waived further review of the Magistrate

Judge’s Report and accepts her recommended disposition. It follows that the Plaintiff’s motion for

summary judgment (ECF No. 31) is GRANTED and the Commissioner’s motion (ECF No. 32) is

DENIED. The matter is remanded to the Commission under sentence four of 42 U.S.C. § 405(g).

       IT IS SO ORDERED.



                                     s/Laurie J. Michelson
                                     LAURIE J. MICHELSON
                                     UNITED STATES DISTRICT JUDGE

Date: January 30, 2019



                                     CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing document was served on the
attorneys and/or parties of record by electronic means or U.S. Mail on January 30, 2019.

                                                    s/William Barkholz
                                                    Case Manager to
                                                    Honorable Laurie J. Michelson




                                                2
